Citation Nr: 1734317	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  09-15 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from January 1982 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.

The Veteran requested a videoconference Board hearing in his substantive appeal.  Subsequently, in June 2017, the Veteran submitted a written statement to withdraw his request for a Board hearing.  Therefore, this matter is ready for further appellate review.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty in the in the Army from January 1982 to January 1986.  He contends that he has a chronic low back disability due to his active service.  Specifically, he asserts it is related to his duties in service as a medical supply specialist lifting and moving heavy boxes.  See, e.g., Statement, July 2008.

The Veteran's DD Form 214 shows that his military occupational specialty was medical supply specialist.  In an August 1981 enlistment physical examination, the Veteran denied any recurrent back pain or injury, and the examiner noted no spinal abnormalties.  His service treatment records include a September 1983 record showing he complained of sharp low back pain after playing football two days prior, and mechanical back strain was diagnosed.  See STRs at p.89 of 104.  A December 1985 record shows he complained of back pain for three days after performing physical training, and a back muscle strain was diagnosed, and he was prescribed Motrin and heat.  See STRs at p.93 of 104.  The next day, he reported no improvement to his low back pain, and he was placed on a profile including no lifting more than 10 pounds for seven days.  See STRs at p.94 of 104.  In a November 1985 discharge physical examination and in an October 1986 Army Reserve physical examination, the Veteran denied any recurrent back pain or injury, and the examiners noted no spinal abnormalities.  

Post-service, a September 2002 Kaiser record shows the Veteran reported intermittent low back pain since an automobile accident.  The record entry is somewhat confusing as to the timing of the accident.  The clinician wrote, "LBP chronic. S/P mvp - before. - rear ended about 10 years post after work."  As the veteran reported starting work in 1998, this could be interpreted as the accident occurred 10 years prior to working for the U.S. Postal Service, i.e., around 1978, which the Board notes would have been prior to his active service, or in 1998.  See Statement, July 2017.  The record shows he reported continued problems, aggravated by heavy lifting up to 70 pounds, and chronic low back pain was diagnosed.  See Kaiser at p. 12 of 27.  A May 2003 Kaiser record shows diagnosed low back pain, likely a strain, possibly due to work and heavy lifting.  See Kaiser at p.17 of 27.

Regarding the possible pre-service automobile accident, associated with the service treatment records is an October 1981 private treatment note that shows the Veteran had incurred multiple second degrees burns from being thrown out of a vehicle, and that he was unable to report for basic training that month.  See STRs at p.39 of 104.  His April 1982 examination report shows a "burn scar" was noted on his upper back.  See STRs at p.20 of 104.  Nonetheless, no back condition noted on entry.  Therefore, the presumption of soundness is for application.  See 38 U.S.C.A. § 1111 (West 2014).

Also associated with the claims file are VA treatment records May 2013 to May 2016 VA treatment records, which show the Veteran had been followed for complaints of low back pain.  See, e.g., p.98 of 124.  A September 2015 record shows diagnosed "chronic back pain of multifactorial etiology - lumbar facet arthropathy."  See p.31 of 124.

The Veteran was afforded a VA examination in June 2016.  The VA examiner diagnosed degenerative arthritis of the lumbar spine and opined it is less likely as not related to the Veteran's active service, reasoning, in part, that there was no record of complaint of any back pain after the two episodes in service until it was shown in the Kaiser Permanente records, which the examiner noted showed was due to an intercurrent motor vehicle accident in the 1990s.

As shown above, however, it appears that the VA examiner based his opinion on ambiguous records, as the Kaiser clinician's notes suggested that the motor vehicle accident may occurred around 1978, shortly  before enlistment in 1981, or alternatively in 1998, the latter two dates being consistent with the other medical records discussed above.  Therefore, in light of all of the above and resolving any doubt in favor of the Veteran, the Board finds that this matter should be remanded to obtain a new VA examination so that a more complete history of the date and extent of injury in one or more motor vehicle accidents may be elicited from the Veteran, and so that the VA examiner may address whether the Veteran's low back condition preexisted service, and if so, whether it was aggravated by service, and if not preexisting, whether it is otherwise related to his active service.

In addition, the Board notes that there only a few post-service treatment records in the claims file dated prior to 2013.  The Veteran identified private treatment at San Leandro Hospital since service.  See Form 21-4142, May 2008.  Subsequently, only records dated in May 2007 relating to his knee were requested by the RO from San Leandro Hospital in September 2012 and October 2012, and negative replies were received.  Also, a photocopy of a folder containing x-rays from the Family Medical Group in San Leandro was associated with the claims file, but not any contents of the folder (if any).  On remand, the Veteran should be provided another opportunity to provide completed authorization forms so that any outstanding private treatment records from San Leandro Hospital, and the Family Medical Group in San Leandro, may be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete new Forms 21-4142 relating to any outstanding treatment records from San Leandro Hospital, and from the Family Medical Group in San Leandro.  Ask the Veteran to identify the date range of treatment.  Any outstanding records identified by him should be associated with the claims file.

2.  After the above development has been completed, afford the Veteran a VA examination to address the nature and etiology of his claimed low back disability.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, including a copy of this remand, and the examiner must note that the claims folder has been reviewed.  The examiner should opine as follows:

a) Whether there is "clear and unmistakable evidence" that the Veteran's low back condition preexisted his active service; and if so, then whether there is "clear and unmistakable evidence" that it was aggravated by service beyond the natural progress of the disease.

b) If no "clear and unmistakable evidence" of a preexisting low back condition is found, then the examiner should opine whether it is "at least as likely as not" that the Veteran's low back condition is related to his active service, including his back complaints in service and his reported history of heavy lifting in service.

Please direct the VA examiner's attention to the facts set forth in this remand.

Also, please ask the VA examiner to elicit a history from the Veteran of any motor vehicle accidents in which he sustained a back injury.

Any opinion must be accompanied by a complete rationale.  

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

